  Case 18-26355         Doc 54     Filed 02/15/19 Entered 02/15/19 10:11:46          Desc Main
                                     Document     Page 1 of 2


Stephen M. Enderton (6535)
Sarah L. Mathews (9756)
ENDERTON & MATHEWS, LLC
555 East 4500 South, Suite C-200
Salt Lake City, Utah 84107
(801) 281-0252
senderton@emlegal.net
mathews@emlegal.net
Attorneys for Debtor


    IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF UTAH

 In re:                                             Bankruptcy No. 18-26355

 Noelle C. Legendre,                                 Chapter 13

                       Debtor.                      Hon. R. Kimball Mosier

  MOTION TO VACATE ORDER OF DISMISSAL AND GRANT ADDITIONAL TIME TO
             BRING THE CHAPTER 13 PLAN PAYMENTS CURRENT


          The Debtor, above-named, by and through Counsel, Sarah L. Mathews, hereby moves this

Court to vacate the Order of Dismissal and reschedule the confirmation hearing and to allow

additional time to bring all chapter 13 plan payments current in the above-referenced case and as

grounds states as follows:

          1.   The Debtor commenced this chapter 13 bankruptcy case by filing a voluntary

petition on August 27, 2018.

          2.   The Debtor had previous counsel during the filing of the case and through the

Meeting of Creditors. The Debtor believes that there was mis-communication with the prior

counsel and as a result believed there was nothing that could be done to save the case.

          3.    The Debtor had a Motion for Relief filed by her mortgage company that she sought

to have resolved through an agreed order. The attorney did enter into an agreed order, however

the deadlines had already been missed by the time it was entered into.

          4.    When speaking with the prior attorney, the Debtor understood that there was

nothing that could be done to resolve the problem. The Debtor attempted to discuss whether there
  Case 18-26355        Doc 54     Filed 02/15/19 Entered 02/15/19 10:11:46              Desc Main
                                    Document     Page 2 of 2


could be additional time to make the chapter 13 plan payments and understood that it was

impossible to request additional time from the Court.

       5.     The Debtor’s husband was on disability and had a job lined up. He simply needed a

short extension of time to make the payment. The Debtor will make all payments that have come

due and that will come due prior to a hearing on this motion. The issue of employment has been

resolved and the Debtor will be able to timely make all future chapter 13 plan payments.

       6.      The Debtor has reviewed the issues raised by the trustee to with regard to

confirmation and believes that all of the issues can be resolved and the case can be confirmed.

       7.      Interested parties will suffer more inconvenience through the dismissal than they

will if the Debtor is permitted to vacate the dismissal. The deadline to file proof of claims

expired prior to the dismissal. Creditors will have the opportunity to object to the Debtor’s

chapter 13 plan should they have any concerns. The only objections to confirmation that had

been filed were by Salt Lake County and the Trustee, and the Debtor believes she will be able to

resolve those objections.

       8.      The Debtor intends to resolve the post-petition delinquency with the mortgage

company and believes it will be in the creditor’s best interest if the case is reinstated as they

would have the option to either move forward with a declaration of non-compliance or work with

the Debtor to allow a cure.



       THEREFORE, the Debtor prays that the Court vacate the Order of Dismissal and

reschedule the Confirmation hearing.



       Dated this 15th day of February, 2019.



                                       /s/___________________________________
                                       Sarah L. Mathews
                                       Attorney for Debtor
